Citation Nr: 1632566	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-08 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the lumbar spine for the period on appeal prior to May 21, 2012, and for a rating in excess of 40 percent for the period on appeal from May 21, 2012.

2.  Entitlement to a rating in excess of 10 percent for left lumbar radiculopathy for the period on appeal prior to October 24, 2011, and for a rating in excess of 60 percent for the period on appeal from October 24, 2011, to February 10, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to service connection for a skin rash condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1975 to December 1975 and on active duty from March 1976 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in January 2010, January 2012, and December 2015.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

With regard to the matter of the Veteran's appeal of the ratings assigned for his service-connected left lower extremity disability, the Board notes that this disability was characterized by VA as "left lumbar radiculopathy" prior to February 10, 2014, but has been characterized as both "left lower extremity sciatic radiculopathy" and "left lower extremity femoral radiculopathy" from February 10, 2014.  These changes are reflected on the title page of the present decision.

In addition, the Board notes that in December 2015, the Board remanded the matter of the Veteran's entitlement to payment or reimbursement of private medical expenses incurred in conjunction with treatment at Tallahassee Orthopedic Clinic on January 20, 2011, for further development.  As review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still undertaking the requested development and has additional records pertinent to that claim, the Board declines to address this matter at the present time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain outstanding treatment records and issue a Statement of the Case (SOC).

In multiple statements, to include those submitted in September 2012 and April 2014, the Veteran reported that he has received treatment at multiple VA facilities in Florida.  Specifically, facilities in Tallahassee, Gainesville, and Lake City.  In July 2012 and during his May 2016 Board hearing, the Veteran also reported that he participated in a vocational rehabilitation program at The Vet Center in Tallahassee.  Review of the record reveals that his vocational rehabilitation records and records of his current VA treatment are not associated with the claims file.  These records should be obtained on remand.

Additionally, in December 2015, the RO denied service connection for a skin rash condition.  Thereafter, in January 2016, the Veteran submitted a timely Notice of Disagreement (NOD), but an SOC has not been issued with regard to this claim.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC is needed with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file outstanding records of the Veteran's VA treatment and relevant non-VA treatment.  Specifically, associate records of the Veteran's treatment at VA facilities in Tallahassee, Gainesville, and Lake City.  Additionally, make reasonable efforts to obtain the Veteran's vocational rehabilitation records.  Any additional records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file after obtaining the necessary authorization.  Any negative responses to VA's requests for information should be documented in the claims file.

2.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits requested on appeal are not granted in full, issue the Veteran a Statement of the Case or a Supplemental Statement of the Case.  After providing an opportunity to respond thereto, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






